Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 31, 2022

                                    No. 04-22-00545-CR

                                  Santos Javier LOPEZ, Jr.,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                               Trial Court No. 2020-0276-CR
                              Roland Andrade, Judge Presiding


                                       ORDER
    On August 25, 2022, the trial court clerk filed a notification of late clerk’s record. We
ORDER the trial court clerk to file the clerk’s record on or before September 20, 2022.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court